KENNEDY, Justice.
Based upon a review of the record and the opinion of the Court of Criminal Appeals, we conclude that justice requires that we reverse the judgment of the Court of Criminal Appeals, 611 So.2d 495, and remand the case to that court. That court is directed to remand to the trial court for the trial court to determine whether the defendant was denied effective assistance of counsel. See McLeod v. State, 627 So.2d 1065 (Ala.1993), citing Thompson v. State, 525 So.2d 820, 831 (Ala. 1985) (such a remand is proper where “justice would require it”).
REVERSED AND REMANDED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.